                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             Case No. 5:18-CV-19-FL

CARRIE D. RANDA,
           Plaintiff,

       v.                                              JOINT DISCOVERY PLAN

WILLIAM P. BARR,
Attorney General of U.S.
Department of Justice,
            Defendant.

                                  JOINT DISCOVERY PLAN

       Pursuant to Federal Rule of Civil Procedure 26(f) and the Court’s Initial Order Regarding

Planning and Scheduling (ECF No. 30), Plaintiff, Carrie D. Randa, and Defendant, William P.

Barr, in his official capacity as Attorney General of the U.S. Department of Justice, by counsel,

hereby submit the following proposed joint discovery plan for the Court’s consideration.

       I.       Rule 26(f) Conference

       Pursuant to Federal Rule of Civil Procedure 26(f), the parties conducted a joint planning

and scheduling conference by telephone on February 19, 2019, with Plaintiff appearing through

Joseph E. Zeszotarski, Jr., Esq., and Defendant appearing through Assistant U.S. Attorney Daniel

P. Shean.

       II.      Initial Disclosures

       The parties shall exchange by March 26, 2019, the information required by Federal Rule

of Civil Procedure 26(a)(1).




                                              Page 1


             Case 5:18-cv-00019-FL Document 38 Filed 03/05/19 Page 1 of 9
III.      Joint Report and Plan

A. Nature and Complexity of the Case

       1. Asserted Basis for Court’s Subject Matter Jurisdiction: The parties agree that the

          Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1331

          because Plaintiff alleges a violation of federal law.

       2. Factual/Legal Issues: This case currently involves a claim of retaliation under

          Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

          Plaintiff alleges that she was terminated in retaliation for opposing unlawful

          employment practices under Title VII. Defendant denies Plaintiff’s allegations.

          Plaintiff has also moved for leave to file a Second Amended Complaint (“SAC”)

          to assert a claim of pregnancy discrimination under Title VII, as well as disability

          discrimination and retaliation under the Rehabilitation Act of 1973, § 504, as

          amended, 29 U.S.C. §§ 791(f), 794(a), 12203(a). Defendant opposes Plaintiff’s

          motion.

       3. Breakdown of Damages: Plaintiff seeks past and future pecuniary damages, past

          and future compensatory damages, and injunctive relief, as well as attorney’s fees,

          costs, and interest.

B. Information Concerning Parties’ Plan for Proposed Discovery

       1. Subjects of Discovery: Discovery will be necessary with respect to liability and

          damages on Plaintiff’s claim of retaliation under Title VII, as well as any defenses

          asserted in Defendant’s answer thereto. In the event that the Court grants

          Plaintiff’s motion for leave to file the SAC, then the scope of discovery shall also




                                         Page 2


   Case 5:18-cv-00019-FL Document 38 Filed 03/05/19 Page 2 of 9
   include liability and damages on each claim that the Court permits to go forward,

   as well as any defenses asserted in Defendant’s answer to the same.

2. Categories of Discovery and Proposed Limitations

       a. Interrogatories: In accordance with Federal Rule of Civil Procedure 33(a),

           each party is permitted a maximum of 25 interrogatories, including all

           discrete subparts.

       b. Requests for Production: In accordance with Federal Rule of Civil

           Procedure 34, there shall be no limit on the number of requests for

           production of documents.

       c. Requests for Admission: In accordance with Federal Rule of Civil

           Procedure 36, there shall be no limit on the number of requests for

           admission.

       d. Depositions: Each party is permitted a maximum of 10 depositions,

           including experts.

       e. Electronic Service: Pursuant to Federal Rule of Civil Procedure

           5(b)(2)(E), the parties agree that service of interrogatories, requests for

           production, requests for admission, and deposition notices shall be made

           by electronic mail, and that service shall be complete upon electronic

           transmission, unless the sender learns that the document did not reach the

           person to be served.

3. Disclosure/Discovery of ESI: The parties agree that they will take appropriate

   steps to preserve electronic data and will notify all other individuals who may

   have electronically stored information relevant to the claims and defenses in this

                                   Page 3


Case 5:18-cv-00019-FL Document 38 Filed 03/05/19 Page 3 of 9
   case of their obligation to preserve electronic data. In the event that disclosure or

   discovery of electronically stored information is necessary, the scope of discovery

   shall be defined by Federal Rule of Civil Procedure 26(b)(1) and (2). Any

   electronically stored information should be produced in image file format (i.e.

   PDF/JPEG) and/or read-only media, such as CD-ROMs. The parties shall

   provide native files of specifically identified documents upon request.

4. Claims of Privilege/Trial-Preparation Material

       a. Privilege Log Protocol: Plaintiff agrees that Defendant need not produce

          and need not list on Defendant’s privilege log any documents: (i)

          constituting privileged communications between counsel for Defendant

          and current and/or former employees of Defendant on or after May 27,

          2016; or (ii) constituting work-product material prepared by or on behalf

          of counsel for Defendant on or after May 27, 2016. Defendant agrees that

          Plaintiff need not produce and need not list on Plaintiff’s privilege log any

          documents: (i) constituting privileged communications between counsel

          for Plaintiff and Plaintiff on or after May 27, 2016; or (ii) constituting

          work-product material prepared by or on behalf of counsel for Plaintiff on

          or after May 27, 2016.

       b. Inadvertent Disclosure of Privilege Documents: Pursuant to Federal Rule

          of Evidence 502, the inadvertent disclosure of any document that is

          subject to a legitimate claim that the document is subject to the attorney-

          client privilege or work-product protection shall not waive the privilege or

          protection for either that document or the subject matter of that document.

                                   Page 4


Case 5:18-cv-00019-FL Document 38 Filed 03/05/19 Page 4 of 9
           Except in the event that the receiving party disputes the claim, any

           document that the producing party deems to have been inadvertently

           disclosed and subject to the attorney-client privilege or work-product

           protection shall be, upon written or electronic request, promptly returned

           to the producing party, or destroyed, at that party’s option. If the claim is

           disputed, then a single copy of the document may be retained by the

           receiving party for the exclusive purpose of seeking a judicial

           determination of the matter.

       c. Stipulated Protective Order: The parties have agreed to a Stipulated

           Protective Order governing the disclosure and use of certain confidential

           documents and information during this litigation. The Order is submitted

           concurrently herewith for the Court’s consideration.

5. Rule 30(b)(6) Deposition: The parties do not anticipate the need for a Rule

   30(b)(6) deposition at this time.

6. Discovery Cutoff Deadline: All discovery shall be commenced or served in time

   to be completed by September 30, 2019.

7. Supplementation: Supplemental disclosures pursuant to Federal Rule of Civil

   Procedure 26(e) shall be served by August 16, 2019, except with respect to

   rebuttal experts. The supplemental disclosures served forty-five (45) days before

   the deadline for completion of all discovery must identify the universe of all

   witnesses and exhibits that probably or even might be used at trial other than

   solely for impeachment.




                                  Page 5


Case 5:18-cv-00019-FL Document 38 Filed 03/05/19 Page 5 of 9
C. Proposed Deadlines for Discovery

   1. Disclosure of Expert Witness Information: Disclosures required by Federal Rule

       of Civil Procedure 26(a)(2), including reports from retained experts, shall be

       served by Plaintiff by June 28, 2019, and by Defendant by July 31, 2019.

       Disclosures and reports by any rebuttal experts shall be served within 30 days

       after the opposing party’s disclosure; provided, however, that Defendant’s

       rebuttal to Plaintiff’s experts shall not be due until the later of thirty (30) days

       after Plaintiff’s service of expert reports or Defendant’s deadline for service of

       expert reports.

   2. Joinder of Additional Parties: Any motion for leave to join additional parties

       shall be filed only with leave of court.

   3. Amending Pleadings: Any amended pleading shall be filed only with leave of

       court. The parties are allowed until May 30, 2019 to file any motion for leave to

       further amend the pleadings.

   4. Motions: All potentially dispositive motions shall be filed by October 31, 2019.

       All motions to exclude testimony of expert witnesses pursuant to Federal Rules of

       Evidence 702, 703, or 705, Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579

       (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) or similar case law,

       shall be filed by the deadline set for dispositive motions.

D. Settlement/Mediation: The parties concur that settlement cannot be properly

   evaluated at this time, but that a settlement conference before a U.S. Magistrate Judge

   may be appropriate at a later date.




                                         Page 6


   Case 5:18-cv-00019-FL Document 38 Filed 03/05/19 Page 6 of 9
E. Consent to U.S. Magistrate Judge: The parties do not consent to the trial of this

   matter being conducted before a U.S. Magistrate Judge.

F. Pretrial Conference: The parties request a final pretrial conference with the Court one

   month prior to the scheduled trial date. The parties do not request a pretrial

   conference prior to the Court’s entry of its case management order.

G. Trial: The case should be ready for trial by December 2019 and take approximately

   4-5 days.

H. Related Cases: The parties are not aware of any other cases related to the instant

   matter that raise potential issues of consolidation or assignment.

I. Scheduling Issues: One of Defendant’s primary witnesses has a family member with

   a severe health condition that could impact scheduling in this case, including

   discovery and trial. The parties agree to work together in good faith in scheduling

   any matters affected by the availability of counsel or witnesses in this case.

This 5th day of March 2019.

                                      Respectfully Submitted,

                                      WILLIAM P. BARR
                                      Attorney General
                                      U.S. Department of Justice
                                      Defendant

                                      G. ZACHARY TERWILLIGER
                                      United States Attorney

                              By:     /s/ Daniel P. Shean
                                      Daniel P. Shean, Assistant U.S. Attorney
                                      United States Attorney’s Office
                                      101 West Main Street, Suite 8000
                                      Norfolk, Virginia 23510-1671
                                      Phone: (757) 441-6331

                                      Page 7


   Case 5:18-cv-00019-FL Document 38 Filed 03/05/19 Page 7 of 9
                           Fax: (757) 441-6689
                           Email: Daniel.Shean@usdoj.gov
                           Virginia State Bar No. 84432
                           Counsel for Defendant

                           CARRIE D. RANDA
                           Plaintiff

                     By:   /s/ Joseph E. Zeszotarski
                           Joseph E. Zeszotarski, Jr., Esq.
                           Gammon, Howard & Zeszotarski, PLLC
                           115 ½ West Morgan Street
                           Raleigh, North Carolina 27601
                           Phone: (919) 521-5878
                           Fax: (919) 882-1898
                           Email: jzeszotarski@ghz-law.com
                           Counsel for Plaintiff




                           Page 8


Case 5:18-cv-00019-FL Document 38 Filed 03/05/19 Page 8 of 9
                               CERTIFICATE OF SERVICE

       I hereby certify that, on the 5th day of March, 2019, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
of such filing (“NEF”) to the following:

       John P. O’Hale, Esq.                Joseph E. Zeszotarski, Jr., Esq.
       Narron, O’Hale & Whittington        Gammon, Howard & Zeszotarski, PLLC
       P.O. Box 1567                       115 ½ West Morgan Street
       Smithfield, North Carolina 27577    Raleigh, North Carolina 27601
       Phone: (919) 934-6021               Phone: (919) 521-5878
       Fax: (919) 934-6280                 Fax: (919) 882-1898
       Email: knarron@nowlaw.com           Email: jzeszotarski@ghz-law.com
       Counsel for Plaintiff               Counsel for Plaintiff


                                    By:    /s/ Daniel P. Shean
                                           Daniel P. Shean, Assistant U.S. Attorney
                                           United States Attorney’s Office
                                           101 West Main Street, Suite 8000
                                           Norfolk, Virginia 23510-1671
                                           Phone: (757) 441-6331
                                           Fax: (757) 441-6689
                                           Email: Daniel.Shean@usdoj.gov
                                           Virginia State Bar No. 84432
                                           Counsel for Defendant




                                            Page 9


          Case 5:18-cv-00019-FL Document 38 Filed 03/05/19 Page 9 of 9
